LUSE GORMAN POMERENK & SCHICK A PROFESSIONAL CORPORATION ATTORNEYS AT LAW 5, N.W., SUITE 400 WASHINGTON, D.C. 20015 TELEPHONE (202) 274-2000 FACSIMILE (202) 362-2902 www.luselaw.com WRITER’S DIRECT DIAL NUMBER WRITER’S E-MAIL (202) 274-2011 rpomerenk@luselaw.com April 29, 2011 Ms. Kathryn McHale Senior Attorney Securities and Exchange Commission Mail Stop 4720 Washington, D.C. 20549 Re: Brookline Bancorp, Inc. Form 10-K for the Fiscal Year Ended December 31, 2010 File No. 000-23695 Dear Ms. McHale: We are writing to confirm our telephone conversation today with Erin Purnell of the staff regarding the April 21, 2011 staff comment letter on the above-referenced filing by Brookline Bancorp, Inc. (the “Company”).As discussed with Ms. Purnell, to enable the Company to be fully responsive to the staff’s comments, the staff agreed to allow the Company an extension of the time period for responding to the comments.The Company will file its responses to the staff comments on or before May 26, 2011. Sincerely, /s/ Robert B. Pomerenk Robert B. Pomerenk cc: Paul R. Bechet, Chief Financial Officer
